Citation Nr: 9916546	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  92-15 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right wrist pain.

2.  Entitlement to service connection for a disability 
manifested by left wrist pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a disability 
manifested by chest pain.

6.  Entitlement to service connection for a disability 
manifested by left arm pain.

7.  Entitlement to service connection for a disability 
manifested by right arm pain.

8.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from to June 1970 to 
January 1975, and from February 1975 to December 1988.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
December 1991 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) which, inter alia, 
denied his claims of service connection for depression, left 
knee pain, bilateral wrist pain, diplopia, right and left arm 
pain, chest pain, and headaches.  In addition, the RO granted 
service connection for chronic lumbosacral strain and 
assigned it a noncompensable rating, effective December 28, 
1988, the day following the date of the veteran's service 
separation.  The veteran appealed the RO determination, 
including the initial rating assigned his chronic lumbosacral 
strain.  

In January 1993, the veteran testified at a hearing at the 
RO, at which time he withdrew his appeal on the issue of 
service connection for diplopia.  Thus, that issue is no 
longer in appellate status.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (1998).  

In addition, by June 1993 rating decision, the RO granted 
service connection for depression, assigning a 10 percent 
rating from December 28, 1988 and a 70 percent evaluation 
from July 25, 1991.  That grant of service connection for 
depression constitutes a full award of the benefit sought on 
appeal, and as there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of compensation 
level or effective date, that issue is also not now before 
the Board on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

By July 1997 rating decision, the RO increased to 10 percent 
the rating of the veteran's chronic lumbosacral strain, 
effective December 28, 1988.  The issue of entitlement to an 
evaluation in excess of 10 percent for chronic lumbosacral 
strain remains on appeal in accord with the holding in AB v. 
Brown, 6 Vet.App. 35 (1993).

It is noted that in March 1999, the veteran filed a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  Since this 
matter has not yet been adjudicated, and inasmuch as it is 
not inextricably intertwined with the issues now before the 
Board, it is referred to the RO for initial consideration.


REMAND

On his September 1992 VA Form 9, the veteran requested a 
hearing at the RO.  The record shows that he had such hearing 
in January 1993.  In December 1998, the RO sent the veteran a 
letter indicating that "[o]ur records show that you have 
requested a hearing before the [Board].  You requested this 
[in September 1992]."  In the letter, he was advised that he 
had the option to appear in person before a traveling Member 
of the Board at the RO or to testify before the Board via 
videoconference.  In February 1999, he indicated that he 
wished to appear in person before a Member of the Board at 
the RO.  

Pursuant thereto, by February 1999 letter, the RO notified 
the veteran that he had been scheduled for a hearing before a 
traveling Member of the Board at the RO, to be held in April 
1999.  By April 1999 memorandum, however, the veteran's 
representative indicated that the veteran would be unable to 
attend the scheduled hearing due to health problems.  As 
such, he requested "a ninety day continuance."  The Board 
notes that pursuant to 38 C.F.R. § 20.702(c)(2) (1998), an 
extension of time for an appearance at a hearing will be 
granted for good cause; examples of good cause include 
illness of the appellant.  Id.  

In light of the foregoing, the Board notes that the veteran 
has not yet been afforded the hearing which he requested in 
February 1999.  A hearing on appeal will be granted if a 
veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (1998).  The importance 
of responding to a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (1998) as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, remedial action is 
necessary with respect to this matter.  

In addition, the Board notes that by February 1998 rating 
decision, the RO denied the veteran's claim of entitlement to 
an effective date earlier than February 26, 1993 for a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  The veteran was notified of 
this decision by March 1998 letter.  In February 1999, he 
submitted a statement to the effect that he should be 
considered totally disabled from the date he was discharged 
from service as he had been unable to work since then.  The 
Board finds that this communication may be construed to be a 
timely notice of disagreement with the February 1998 rating 
decision denying an effective date earlier than February 26, 
1993 for TDIU.  See 38 C.F.R. § 20.201 (1998).  A statement 
of the case addressing this matter has not yet been issued.  
Accordingly, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than February 26, 1993 for TDIU due to 
service-connected disabilities.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if an appeal is 
perfected, this issue should be returned 
to the Board.  

2.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
Member of the Board at the Oakland RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (1998).

The case should then be returned to the Board for further 
appellate consideration, if in order.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


